Citation Nr: 1639165	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-09 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for multifocal motor neuropathy, including secondary to inservice herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to July 1973, including service in Vietnam from April 1972 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for multifocal motor neuropathy.  He attributes this to his inservice exposure to Agent Orange.

In support of his claim, the Veteran submitted a July 2011 letter from his private physician, H.L., M.D.  In the letter, Dr. L. opined that it was "certainly possible" that the Veteran's multifocal motor neuropathy began within a year after his service in Vietnam.  This medical opinion, however, is too speculative.  See, e.g. Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (opinion that a Veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative).  It also does not appear that Dr. L. had the opportunity to review the Veteran's claims file, which includes a substantial amount of medical treatment evidence dating back to the Veteran's military service.

Under these circumstances, the AOJ must schedule the Veteran for an examination to determine if his current multifocal motor neuropathy is related to his military service, including his inservice exposure to herbicides.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that during the pendency of this appeal some regulations pertinent to this claim were amended.  Previously, VA considered acute and subacute peripheral neuropathy to be a disease associated with exposure to certain herbicides.  38 C.F.R. § 3.309(e) (2013).  This was defined as "transient peripheral neuropathy that appears within weeks or months of exposure and resolves within two years of the date of onset."  Id. at Note 2.  This regulation was amended to replace the term "acute and subacute peripheral neuropathy" with "early-onset peripheral neuropathy."  See 38 C.F.R. § 3.309(e) (2015).  Importantly, the requirement that the disability resolve within two years of the date of onset was removed.  Id.  The Board notes that to be presumed related to herbicide exposure, early-onset peripheral neuropathy must manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, including any evidence that he was experiencing symptoms of multifocal motor neuropathy prior to 1998.

Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment or other sources.  

All attempts to secure this evidence must be documented in the electronic claims file.  

2.  Schedule the Veteran for the appropriate examination to determine if his current multifocal motor neuropathy is related to his military service, including his inservice exposure to herbicides.  The Veteran's electronic claims file must be made available to and reviewed by the examiner.  

Based on the clinical examination, a review of the evidence of record and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent of greater) that the Veteran's current multifocal motor neuropathy was: (a) incurred in or aggravated during the Veteran's military service; (b) was manifested within the first year after the Veteran's return from Vietnam in February 1973; or (c) was related to his inservice exposure to herbicides, including Agent Orange.

A complete rationale for all opinions must be provided.  

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




